DETAILED ACTION
In Applicant’s Response filed 8/17/21, Applicant has amended claims 1, 5, 22, and 25-26; and added new claims 27-28. Claims 8 and 14-21 have been cancelled. Currently, claims 1-7, 9-13 and 22-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 8/17/21 have been fully considered as follows:
	Regarding the objection to the specification, Applicant’s cancellation of claim 8 obviates the basis for the objection which, accordingly, has been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant's amendments in combination with the amendments made by Examiner's Amendment (provided below) are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant's amendments in combination with the amendments made by Examiner's Amendment (provided below) are sufficient to overcome the rejections of record and place the claims in condition for allowance as discussed in detail in the “allowable subject matter” section of this action. Therefore, the claim rejections under 35 USC 103 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Lervick on 11/19/21.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. An ankle-foot orthosis for a lower extremity comprising:
an inner boot formed of an elastomer configured to have a selected level of elasticity in both tension and compression, the inner boot configured to receive and closely surround an ankle-foot region of a foot of a user, the inner boot being formed of a continuous piece of substantially flexible material having a thickness in the range of approximately one-sixteenth of an inch to approximately one-half an inch and being configured to store and release energy during a gait cycle;
an outer boot formed from a substantially stiff material and being adapted to substantially surround the ankle-foot region of the user while also receiving the inner boot such that the inner boot is seated inside the outer boot and extends above the outer boot during use of the ankle-foot orthosis, the outer boot having an upper portion and a lower portion  hingedly coupled to one another, the upper and lower portions of the outer boot being more rigid than the inner boot,  and
a tensioner coupled to the outer boot movable between a closed position and an open position, wherein, when in the closed position, the tensioner, outer boot and inner boot are configured to contain the  foot so that the ankle-foot orthosis will move with the foot; 
wherein the  inner boot is seated within the outer boot such that when the foot of the user is contained within the ankle-foot orthosis, the inner boot is configured to provide powered walking assistance to the user during a gait cycle , such that:
the ankle-foot orthosis is rotatable along the sagittal plane between plantar-flexed and dorsiflexed positions, with an equilibrium position centrally located there between, and wherein;
when in the equilibrium position, the inner boot and the outer boot are configured to cooperate with one another to  hold  the foot in a substantially static position when no competing forces are being applied by the user; 
when in the plantar-flexed position,  the inner boot and the outer boot are configured to cooperate  to urge the  foot  to  dorsiflex; and
,  the inner boot and the outer boot are configured to cooperate  to  urge the  foot  to plantar flex .

2. The ankle-foot orthosis of claim 1, wherein the outer boot includes a hinge
coupling the upper portion to the lower portion such that the upper portion is rotatable
 in relation to the lower portion.

3. The ankle-foot orthosis of claim 2, wherein:
the upper portion presents an upper posterior edge and the lower portion presents a lower posterior edge; and
when the ankle-foot orthosis is in the plantar-flexed position, the upper posterior edge and the lower posterior edge abut one another and are configured to substantially limit further plantar flexion by the user.

5. The ankle-foot orthosis of claim 1, wherein the tensioner is a first tensioner coupled to the upper portion, and the ankle-foot orthosis further comprises:
a second tensioner coupled to the lower portion;
wherein  the first and second tensioners are configured to removably secure  the ankle-foot  orthosis to the foot of the user and contain the foot within the ankle-foot orthosis.



7. The ankle-foot  orthosis of claim 6, wherein the inner boot has a dorsal opening, and wherein:
the first tensioner comprises a first strap including  a first pad;
the second tensioner comprises a second strap including  a second pad; and
wherein the first and second pads are configured to capture the inner boot and control a size of the dorsal opening formed in the inner boot.

10. The ankle-foot orthosis of claim 1, wherein  the outer boot includes a first cutout which  is configured to expose a first region of the  foot proximal the navicular and a second cutout which  is configured to expose a second region of the  foot proximal the fifth metatarsal.

CANCEL claim 12

22. An ankle-foot orthosis for a lower extremity comprising:
an inner boot configured to receive and substantially surround an ankle-foot joint of a foot of a user, the inner boot being formed of an elastomer configured to allow flexion of the ankle-foot joint of the user while also providing a predetermined level of resistance in both tension and compression, wherein the predetermined level of resistance is dependent upon a selected level of elasticity  and a selected thickness of the inner boot, the inner boot being formed of a continuous piece of substantially flexible material having a thickness in the range of approximately one-sixteenth of an inch to approximately one-half an inch and being configured to store and release energy during a gait cycle;
an outer boot formed from a substantially stiff material and being adapted to receive the inner boot such that the inner boot is seated inside the outer boot and extends above the outer boot during use of the ankle-foot orthosis, the outer boot comprising an upper portion and a lower portion  hingedly coupled to one another;
a first tensioner coupled to the upper portion of the outer boot and tensionable substantially parallel to a transverse plane; and
a second tensioner coupled to the lower portion of the outer boot and tensionable at an angle of between approximately 40° and approximately 50° in relation to the transverse plane, wherein  the first and second tensioners  are configured to control a dimension of a dorsal opening formed in the inner boot;
wherein:
 foot proximal the navicular and a second cutout which is configured to expose a second region of the  foot proximal the fifth metatarsal;
wherein the ankle-foot orthosis is rotatable along the sagittal plane between plantar-flexed and dorsiflexed positions, with an equilibrium position centrally located there between, and, when the  ankle-foot joint of the user is contained within the inner boot and the inner boot is seated within the outer boot, the combination of the inner boot and the outer boot is configured to provide powered walking assistance to the user during a gait cycle such that;
when in the equilibrium position,  the inner boot and the outer boot are configured to cooperate with one another to  hold the foot of the user in a substantially static position;
when in the plantar-flexed position,  the inner boot and the outer boot are configured to cooperate with one another to  urge the  foot to dorsiflex; and
when in the dorsiflexed position,  the inner boot and the outer boot are configured to cooperate with one another to  urge the  foot to plantar-flex.

23. The ankle-foot orthosis of claim 22 wherein the upper portion defines an upper recess presenting an upper recess edge and the lower portion defines a lower recess presenting a are configured to substantially limit further plantar flexion by the user.

CANCEL claims 24-28

Allowable Subject Matter
Claims 1-7, 9-11, 13 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims 1 and 22 could either not be found or was not suggested in the prior art of record. The subject matter not found was an ankle-foot orthosis comprising an inner boot formed of an elastomer that is a continuous piece of substantially flexible material having a thickness in the range of approximately one-sixteenth of an inch to approximately one-half an inch and being configured to store and release energy during a gait cycle, in combination with the other elements in the claims.
The closest prior art of record is Kuhn (US2011/0196276) which discloses an ankle-foot orthosis (ankle brace 2 – para [0035]) that is configured substantially as recited in the present claims and which, specifically, includes an inner liner 10 (para [0011;0036-0037]) formed of a continuous piece of substantially flexible material (i.e. flexible synthetic suede - para [0037]; liner 10 is formed of a continuous piece of material as shown in fig 2). Additionally, Kuhn discloses that the liner is 1-1.6 mil thick (para [0037]). Kuhn does not, however, disclose an a thickness in the range of approximately one-sixteenth of an inch to approximately one-half an inch or that is capable of storing and releasing energy during a gait cycle as specifically required by claims 1 and 22. 
Heyd (US 20140213953 and US 20140276314) teaches an ankle foot orthosis that has an inner boot formed of an elastomer that is a continuous piece of substantially flexible material having a thickness in the range of approximately one-sixteenth of an inch to approximately one-half an inch (inner layer 34 is at least 3mm thick – para [0023]) in combination with a rigid outer boot (layer 36). Heyd does not, however, teach that the inner boot is configured to store and release energy during a gait cycle. Additionally, although Heyd teaches an inner boot that has a thickness within the range recited in claims 1 and 22, the device of Kuhn cannot be modified to include an inner boot having a thickness within the range disclosed by Heyd because Kuhn clearly teaches away from using an inner liner that is thick or bulky. Specifically, Kuhn explicitly discloses that “Inner liner 10 may be constructed from a variety of materials, with the understanding that [the] material is strong, but thin and comfortable. Such materials may comprise, for example, cotton, polyester, leather and the like. In one embodiment, inner liner 10 is constructed from a soft and flexible synthetic suede fabric that will add minimal bulk to ankle brace 2” (para [0037]). Replacing the inner liner 10 in Kuhn for a liner such as the inner layer 34 of Heyd which has a thickness that exceeds the upper limit of the explicitly disclosed range of 1-1.6 mil in Kuhn (approx. 0.001-0.0016 inches) would provide added bulk to the brace which is contrary to the intended goal of Kuhn of providing a liner material that is “strong, but thin and comfortable” and which adds “minimal bulk” to the ankle brace. Thus, the device of Kuhn cannot be modified to have an inner liner with a thickness in the range that is taught by Heyd. 
 Claims 2-7, 9-11 and 13 are allowed insofar as they depend directly or indirectly on claim 1 and thus contain the same allowable limitations. Claim 23 is allowed insofar as it depends on claim 22 and thus contains the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786